DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Drumm et al. (DE 102016203111).
Re claim 9, Drumm et al. disclose a vehicle braking system comprising: a primary braking unit having a master cylinder (2) operable to selectively provide pressurized fluid to an outlet port (308-311) of the primary braking unit and a first pressure generating unit (5)operable to selectively provide pressurized fluid to the outlet port of the primary braking unit; and a secondary braking unit (280) having an inlet port connected to the outlet port of the primary braking unit and a second pressure generating unit (280a, 280b) operable to selectively provide pressurized fluid to an outlet port of the secondary braking unit; a controllable pump separation valve (268, 270) positioned between a discharge side of the pump and the wheel cylinder. (Fig. 

Re claims 10, Drumm et al. disclose wherein the secondary braking unit (70) is operable without use of the primary braking unit (60).

Re claim 11, Drumm et al. disclose wherein the primary braking unit includes a first reservoir (4) and the secondary braking unit includes a second reservoir (258, 260).

Re claim 12, Drumm et al. disclose wherein the first pressure generating unit (5) is a motor-driven (35) plunger, and wherein the second pressure generating unit (280) is one of a motor-driven pump or an accumulator.

Allowable Subject Matter
Claims 1, 3-8, 15, and 18-22 are allowed.

Claim 13 is are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach wherein the secondary braking unit includes one or more ABS valves operable to control traction control and anti-lock braking in the secondary mode of operation and located between the second pressure generating unit and the wheel cylinder, one or more ABS valves in the second flow passage operable to control traction control and anti-lock braking, wherein the secondary braking unit includes a bleed-off valve configured to selectively bleed off fluid from the pump to the second reservoir, a bleed-off valve configured to selectively bleed off fluid from the pump to the second reservoir, and wherein the first pressure generating unit is operable in response to a user input to the input device in the first mode of operation, and wherein the second pressure generating unit is operable independent of the user input device in the second mode of operation.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. Upon further consideration, the examiner maintains that Figure 5 of Drumm et al. teaches a pump separation valve (268, 270) positioned between a discharge side of the pump and the wheel cylinder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657




MTWMarch 7, 2022